ORDER

PER CURIAM.
AND NOW, this 20th day of December, 2001, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issues:
1) Whether the trial court violated Petitioner’s due process and confrontation rights under the United States and Pennsylvania Constitutions when the court gave supplemental instructions to the jury without Petitioner being present?
2) Whether the delivery of supplemental jury instructions outside Petitioner’s presence violated Petitioner’s right, based on the Pennsylvania Rules of Criminal Procedure, to be present for jury instructions?
3) Whether the trial court deprived Petitioner of his right to the assistance of counsel provided by the United States and Pennsylvania Constitutions when the court excluded Petitioner’s counsel from the courtroom when it delivered supplemental jury instructions?